Title: Memorandum to George Washington, [11–13 July 1793]
From: Jefferson, Thomas
To: Washington, George


 
[11–13 July 1793]

Th:J. has the papers in the following cases which require as early consideration as the President can well give them.

Vainqueur de la Bastille. Genet’s letter July 8. and Govr. of Carolina’s June 24.
Le Citoyen Genet and prizes. Hammond’s letter July 10.

Genet’s letter June 26. covering protests of the Consuls against interference of the Admiralty courts, and expressing very improper principles.
  


Th:J’s letter to Genet. June 25.
}
arrangement that prizes reclaimed may remain in hands of Consuls, till decision.


Genet’s answer. June 26.


  
Ship William—reclaimed.
Hammond’s letter June 21.
Th:J. to Genet. June 29.
  
Brig Fanny—reclaimed.
  Hammond’s letter. June 26.
  Th:J. to Genet. June 29.
   


Brig Swallow. Papers from the President.
}
two British letters of Marque. required to be ordered away.


Ship Jane.
  Governor’s letter and papers. July 5.


Genet’s letter to Th:J. July 9.



Genet’s letter to Th:J. June 25.

  Governr. of Maryland’s letter and papers. June 20. the Trusty.
  Th:J’s letter to Genet. June 30.
  this is a complaint of enemy ships armed in the ports of the US.

Genet’s letter. July 9. complaining of
  Vexatious usage of French passengers on an American vessel, by a British privateer
  French property taken out of an American vessel by a British privateer.
